Citation Nr: 0621695	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for herpes, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The veteran's skin disorder from herpes is manifested by tiny 
blisters, about one millimeter in size and located in a 
cluster of three to four, on two places in the prepuce of his 
penis; there is no evidence of erythema, swelling, or 
discharge, no glandular swelling in the groin or inguinal 
area, and no significant scarring or disfigurement noted in 
any area.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for herpes have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.118, 
Diagnostic Code 7806 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Although the recorded history of a particular disability 
should be reviewed in order to make an accurate assessment 
under the applicable criteria, the regulations do not give 
past medical reports precedence over current findings.  
Francisco, 7 Vet. 
App. at  58.  When, as here, a specific disability is not 
listed in the Rating Schedule, rating is done by analogy to a 
disability that is listed in the Rating Schedule.  38 C.F.R. 
§ 4.20 (2005).  Here, the veteran's genital herpes has been 
rated by analogy to Diagnostic Code (Code) 7806, dermatitis 
or eczema.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's herpes is currently evaluated as 10 percent 
disabling under Code 7806.  The next highest rating under 
Code 7806, 30 percent, is warranted for involvement of 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas, or systemic therapy such as corticosteroids or other 
immunosuppressive drugs being required for a duration of 6 
weeks or more, but not constantly, during a 12-month period.  
38 C.F.R. § 4.118 (2005).  A 60 percent evaluation under 
Diagnostic Code 7806 is warranted only when more than 40 
percent of the entire body, or more than 40 percent of the 
exposed areas, is affected; or when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 12 
months.  Id.  

In this case, the February 2003 VA medical examiner reported 
that examination of the veteran's genital area revealed a few 
tiny blisters, about one millimeter in size and located in a 
cluster of three to four, on two places in the prepuce of his 
penis.  There was no other abnormality noted in the skin 
lesions such as erythema, swelling, or discharge and no 
glandular swelling in the groin or inguinal area was found.  
Furthermore, there was no significant scarring or 
disfigurement noted in any area.  The veteran reports that 
flare-ups occur two to three times per month.  The examiner 
diagnosed the macular eruptions on the veteran's penis as 
likely resulting from recurrent genital herpes.  Overall, the 
Board must find that this report is entitled to great 
probative weight as post-service medical records fully 
support these findings.  The report is found to provide 
evidence against this claim.     

While the veteran reported having been treated with creams 
and occasional antibiotics in the past, there is no evidence 
of record indicating that systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a duration of 6 weeks or more during a 12-month 
period.  Additionally, there has been no suggestion that 
involvement of exposed areas has been greater than 20 
percent.  Thus, a higher evaluation under Diagnostic Code 
7806 is not warranted under the criteria.

The Board has considered other diagnostic codes under 38 
C.F.R. § 4.118, schedule of ratings for the skin, for 
possible application.  However, the veteran's genital herpes, 
considered in light of the evidence of record, does not 
satisfy any of the diagnostic criteria for a rating greater 
than the 10 percent presently assigned.  Additionally, he 
does not experience scarring that might manifest itself in 
ways not contemplated by Diagnostic Code 7806 such that a 
separate rating might be assigned.  Absent such evidence, the 
criteria for a disability rating greater than 10 percent 
under any Code are not met. Id.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 10 percent for the veteran's 
service-connected genital herpes.  38 C.F.R. § 4.3.   




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated January 2003 and August 
2003, as well as information provided in the January 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the January 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the February 
2003 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Furthermore, in the 
August 2003 letter, the veteran was asked to inform the RO of 
any evidence or information that he thought would support his 
claim.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any error was harmless. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the November 2003 rating 
decision and January 2004 statement of the case, the veteran 
was generally provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating for his service-connected genital 
herpes.  Again, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records and multiple VA 
examinations.  In addition, the veteran provided VA 
outpatient treatment records and lay evidence in the form of 
personal statements.  The Board finds no indication or 
allegation that additional pertinent evidence remains 
outstanding.  In this case, the RO has made all reasonable 
efforts to assist the veteran in the development of his 
claims.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

Entitlement to an increased rating for herpes is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


